 MID-STATES STEEL AND WIRE COMPANY199are of the opinion that the millwrights together with the carpentersconstitute an appropriate unit.Accordingly we shall dismiss thepetition.OrderIT ISHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.MID-STATES STEEL AND WIRE COMPANYandINDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCAL32,CIO,PETITIONER.Case No. 10-RC-1188.May 2, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clarence D. Musser,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The hearing officer referred to the Board for ruling the Employer'smotion to adjourn the hearing to Crawfordsville, Indiana, for the tak-ing of further evidence.As such further evidence adverted to bythe Employer would not alter our determination herein, the motion isdenied.The Employer's motion to dismiss the petition on the groundthat the unit sought by the Petitioner is inappropriate is denied forthe reasons set forth hereinafter.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all production and main-tenance employees at the Employer's Jacksonville, Florida, plant, in-cluding the stock clerk, over-the-road truck driver, and two watchmen,but excluding the foremen, assistant foremen, executive, professionaland clerical employees, guards, and supervisors as defined by the Act.The Employer agrees with the composition of the unit, but contends'SeeStanislaus Implement andHardwareCompany, Limited,91 NLRB 6f8.94 NLRB No. 47. 200DECISIONS OF NATIONALLABOR RELATIONS BOARDthat any unit established should also include the employees of itsCrawfordsville, Indiana, plant.The Employer, an Indiana corporation, operates two plants, one atCrawfordsville, Indiana, the other at Jacksonville, Florida, and isengaged in the manufacture of bale-ties, nails, wire products, and othersteel items.Both plants manufacture substantially the same typeproduct using the same production processes.The Jacksonville plantwas established to better serve the Employer's customers in the south-eastern area of the United States and is under the sole managementof an employee formerly attached to the Crawfordsville, Indiana,plant.All purchases of raw materials for both plants are made by theEmployer from the Crawfordsville plant and all sales for the Com-pany are made through salesmen operating from the Crawfordsvilleplant and are payable there.The Employer's policies concerning wages, hours, and working con-ditions are formulated at the Crawfordsville plant and are applicableto both plants without any distinction.The manager of the Jackson-ville plant testified that he has no authority to enter into collectivebargaining agreements.Pensions, health insurance, profit sharing,hospitalization, and seniority plans instituted by the Employer are ineffect in both plants.No loss in any of these benefits is incurred by atransfer from one plant to another.All employee records in referenceto these plans are maintained at the Crawfordsville, Indiana, plant.Payroll records for the foremen and office force of the Jacksonvilleplant are maintained at Crawfordsville from where these employeesare paid.While these factors support the Employer's contention that a two-plant unit would be appropriate, they are not so compelling as to pre-clude us from holding that no other unit is proper.There is presenthere a combination of other factors which we consider sufficient tosupport a finding that a single-plant unit confined to Jacksonville,Florida, is appropriate.2Thus, the two plants are located approxi-mately 1,000 miles apart and draw their labor supply from differentgeographical areas.There is practically no interchange of employeesand there is no company policy in regard to the transfer of employees.3The Jacksonville plant performs a complete production operation andis tinder the immediate and complete supervision of the local plant2SeeBurroughs Adding Machine Company,81 NLRB 1239 ;Singer Sewing MachineCompany,87 NLRB 460;Burrus Timber Products,Inc,87 NLRB 1561 ;Schick Service,Inc,88 NLRB 1378;Socony-Vacuum Oil Company,Incorporated,89 NLRB 602;Chad-bourn Hosiery Mills, Inc.,89 NLRB 1256;Seaboard Packing Company,91 NLRB 361;Harms Hosiery Co, Inc.,91 NLRB 330;Southland Manufacturing Company,91 NLRB No.38,M. Snower &Co , 92 NLRB No. 41;Stow and Davis FurnitureCo., 92 NLRB 80.2 The last transfer of a nonsupervisory employee from Jacksonville, Florida, to Craw.fordsville,Indiana, and vice versa took place in 1949.Since that date there have been notransfers. BLUE RIBBON CREAMERY201manager who has unlimited authority in regard to the hire and dis-charge of employees at the Jacksonville plant.While general laborpolicies are initiated and formulated at the Crawfordsville plant, thelocal manager of the Jacksonville plant has authority to adjust thesepolicies to local conditions, determine wages of individual employees,and fix the hours of employment of the various shifts at the Jackson-ville plant.All the nonsupervisory and nonoffice employees are paidat the Jacksonville plant and their payroll records are maintainedthere.In addition to these factors, there is no history of collectivebargaining on a two-plant basis 4 and no labor organization is seekingcertification on that basis.5In view of all these circumstances we find that the unit sought bypriate.We find, therefore, that a unit composed of all production and main-tenance employees at the Employer's Jacksonville, Florida, plant in-cluding the stock clerk, over-the-road truck driver, and two watchmen,sbut excluding the foremen, assistant foremen, executive, professionaland clerical employees, guards, and supervisors as defined by the Actis an appropriate unit for collective bargaining purposes within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4There is evidence that prior to the establishment of the Jacksonville, Florida, plant,the employees of the Crawfordsville, Indiana, plant were represented by the UnitedSteelworkers, CIO, but at the time of the establishment of the Jacksonville plant thelatter union had ceased representing the employees of the Crawfordsville plant.5Although the extent of the Petitioner's organization becomes thus partly involved theBoard is not precluded from taking this factor into consideration where, as here, it isnot given controlling weight.Stow and Davis FurnitureCo., citedsupra.6The manager of the Jacksonville plant testified that the two watchmen devote approxi-mately 50 percent of their time to monitorial duties and the remaining 50 percent toproduction activities.These watchmen are not uniformed, deputized, or armed. Sincethey do not devote more than 50 percent of their time to monitorial duties, we shall includethem in the unit.Wiley Mfg., Inc.,92 NLRB 40.BLUE RIBBON CREAMERYandUNITED GAS,COKE &CHEMICAL WORKERSOF AMERICA, CIO, PETITIONER.CaseNo.15-RC-477.May 2, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert B. Stark, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.94 NLRB. No. 44.